Citation Nr: 0905199	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  03-23 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Mr. [redacted]


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1966 to September 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In January 
2005, the Board remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2009, the Board received additional evidence 
(including service treatment records and a letter from R.E. 
Belenchia, D.O.) which was not previously considered by the 
RO and which is pertinent to the issue on appeal.  Along with 
submission of the additional evidence, the veteran indicated 
that he wished to have his case remanded for agency of 
original jurisdiction (AOJ) review of the newly submitted 
evidence.  Given the veteran's request, the case must be 
remanded to the AOJ for initial review and consideration.  
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. 
§§ 19.37(b), 20.1304(a) (2008).

Accordingly, the case is REMANDED for the following action:

The AOJ must readjudicate the issue on 
appeal with consideration of the 
additional evidence received since the 
most recent Supplemental statement of the 
Case in February 2008.  If the benefit 
sought is not granted, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




